
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3726
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 28, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To establish the Castle Nugent National
		  Historic Site at St. Croix, United States Virgin Islands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Castle Nugent National Historic Site
			 Establishment Act of 2010.
		2.DefinitionsIn this Act:
			(1)Historic siteThe term historic site means
			 the Castle Nugent National Historic Site established in section 3.
			(2)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			3.Castle Nugent National Historic
			 Site
			(a)EstablishmentThere is established as a unit of the
			 National Park System the Castle Nugent National Historic Site on the Island of
			 St. Croix, U.S. Virgin Islands, in order to preserve, protect, and interpret,
			 for the benefit of present and future generations, a Caribbean cultural
			 landscape that spans more than 300 years of agricultural use, significant
			 archeological resources, mangrove forests, endangered sea turtle nesting
			 beaches, an extensive barrier coral reef system, and other outstanding natural
			 features.
			(b)BoundariesThe historic site consists of the
			 approximately 2,900 acres of land extending from Lowrys Hill and Laprey Valley
			 to the Caribbean Sea and from Manchenil Bay to Great Pond, along with
			 associated submerged lands to the three-mile territorial limit, as generally
			 depicted on the map titled Castle Nugent National Historic Site Proposed
			 Boundary Map, numbered T22/100,447, and dated October 2009.
			(c)Map availabilityThe map referred to in subsection (b) shall
			 be on file and available for public inspection in the appropriate offices of
			 the National Park Service, Department of the Interior.
			(d)Acquisition of land
				(1)In generalExcept as provided in paragraph (2), the
			 Secretary is authorized to acquire lands and interests in lands within the
			 boundaries of the historic site by donation, purchase with donated or
			 appropriated funds, or exchange.
				(2)U.S. Virgin Island landsThe Secretary is authorized to acquire
			 lands and interests in lands owned by the U.S. Virgin Islands or any political
			 subdivision thereof only by donation or exchange.
				4.Administration
			(a)In generalThe Secretary shall administer the historic
			 site in accordance with this Act and with laws generally applicable to units of
			 the National Park System, including—
				(1)the National Park Service Organic Act (39
			 Stat. 535; 16 U.S.C. 1
			 et seq.); and
				(2)the Act of August 21, 1935 (49 Stat. 666;
			 16 U.S.C. 461 et
			 seq.).
				(b)Shared resourcesTo the greatest extent practicable, the
			 Secretary shall use the resources of other sites administered by the National
			 Park Service on the Island of St. Croix to administer the historic site.
			(c)Continued useIn order to maintain an important feature
			 of the cultural landscape of the historic site, the Secretary may lease to the
			 University of the Virgin Islands certain lands within the boundary of the
			 historic site for the purpose of continuing the university’s operation breeding
			 Senepol cattle, a breed developed on St. Croix. A lease under this subsection
			 shall contain such terms and conditions as the Secretary considers appropriate,
			 including those necessary to protect the values of the historic site.
			(d)Management planNot later than three years after funds are
			 made available for this subsection, the Secretary shall prepare a general
			 management plan for the historic site.
			
	
		
			Passed the House of
			 Representatives January 27, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
